NOTE: This order is nonprecedential
United States Court of A11peals
for the FederaI Circuit
FAST-TRAC FREIGHT SERVICES, INC.,
Plain,tiff-AppeIlant, '
V.
EXPRESS MESSENGER SYSTEMS, INC.,
Defendant-Appellee.
2011-1172
Appea1 from the United States District Court for the
District of Nebraska in case no. 09-CV-0309, Judge Laurie
Sn1ith-Can1p.
ON MOTION
Before R.ADER, Chief Judge, NEWMAN and BRYs0N, Circuit
Judges.
BRYSON, Circuit Judge.
0 R D E R
Upon consideration of Fast-Trac Freight Services,
Inc.’s unopposed motion to transfer this case to the United
States Court of Appea1s for the Eighth Circuit,
IT ls ORDERED THAT:

FAST-TRAC FREIGHT V. EXPRESS MSGR
2
The motion is granted This appeal is transferred to
the United States Court of Appea1s for the Eighth Circuit
pursuant to 28 U.S.C. § 1631.
FoR THE CoURT
APR 9 5 inn /§/Jan H0rba1y
Date J an Horba1y
cc: Christopher M. Bikus, Esq.
C1erk
Bruce D. Vosburg, Esq. F"_ED --
s19
"’“TE»E¥§B€§At’5§*ct°n’°“
APR 06 2011 o